Order unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: Following a retention hearing Supreme Court determined that the patient is mentally ill and in need of further retention. The court stated that the Buffalo Psychiatric Center (BPC) is not suited to properly treat the patient’s multiple disabilities of mental illness and mental retardation and that the patient should be transferred to the J. N. Adam Developmental Center’s Multiple Disability Unit. The court’s finding that the patient is mentally ill and in need of further retention is amply supported by the record, but the court’s additional findings and conclusions are not. The doctor who has treated the patient for the past three years testified that the patient was not appropriate for transfer because of his history of assaultive behavior and that earlier offers to transfer the patient to a developmental center were rejected by the proposed facilities precisely because of such behavior. The evidence at the retention hearing did not establish that the BPC could not adequately treat the patient or that some other facility would be more appropriate. Accordingly, the order is modified to continue retention of the patient at the BPC. (Appeal from order of Supreme Court, Erie County, Notaro, J.—retention.) Present—Dillon, P. J., Callahan, Doerr, Green and Lawton, JJ.